Citation Nr: 0507963	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-00 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran had active service from December 1961 to April 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
Board remanded the case in April 2004 for further 
development, and the case was returned to the Board in 
February 2005.  


FINDING OF FACT

A chronic depressive disorder was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, is not etiologically related to service and was 
not caused or chronically worsen by service-connected 
disability.  


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active duty, the incurrence or aggravation of a depressive 
disorder during such service may not be presumed, and a 
depressive disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim for service connection for a depressive 
disorder was received in June 2001 and initially adjudicated 
in July 2001.  Through letters sent in May 2003, April 2004, 
and August 2004, VA provided the notice required under the 
VCAA and the implementing regulations.  After the final VCAA 
notice had been sent and all evidential development 
completed, the Appeals Management Center readjudicated the 
veteran's claim in December 2004.  There is no indication in 
the record or reason to believe that the ultimate decision 
would have been different had the claim not been initially 
adjudicated prior to the provision of the required VCAA 
notice.  In the Board's opinion, any procedural errors on the 
RO's part were insignificant and non-prejudicial to the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the duty to assist, the Board notes that the 
veteran's service medical records have been obtained as have 
pertinent VA medical records.  In the April 2004 remand, the 
Board requested that the RO attempt to locate additional 
service psychiatric reports for the year 1965 from the U.S. 
Army Hospital, Camp Kue.  The National Personnel Records 
Center (NPRC) responded that all service medical records had 
been sent and that they had no additional records.  The Board 
also notes that the veteran has been afforded an appropriate 
VA examination.  Although the veteran's representative argues 
that the examiner's opinion is not adequate for adjudication 
purposes, the Board disagrees.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations. 

II.  Factual Background

A May 1965 service medical record shows that that veteran 
reported a nervous condition that was treated at the U.S. 
Army Hospital, Camp Kue, in the Ryukyu Islands.  A July 1965 
report shows that the veteran had symptoms of anxiety with no 
suicidal thoughts, hallucinations or delusions.  The 
assessment was obsessive compulsive personality with anxiety 
reaction.  In October and November 1965, the veteran was 
treated at the U.S. Naval Hospital in Quantico, VA, following 
a head injury sustained when he fell down stairs in the 
barracks.  He was unconscious following the injury for a 
short period of time.  Neurological status was within normal 
limits on hospital discharge on November 1, 1965.  The 
diagnoses were cerebral concussion and lacerated open wound, 
right occipital and supra-orbital regions.  On service 
discharge examination, the veteran's psychiatric status was 
found to be normal.

VA treatment reports from August 1997 to April 2001 show that 
the veteran had a history of a second closed head injury as a 
result of a fall at a construction site in approximately 
1993.  The records also note that he was treated for alcohol 
abuse, seizure disorder, depression with suicidal thoughts, 
dizziness, visual hallucinations and depression due to head 
injury, which was well controlled.  During a February 2001 
psychiatric consultation, a VA psychiatrist noted the 
veteran's history of two head injuries, one during service 
and one during the 1990's.  The diagnostic assessment was 
depression due to a head injury with a history of 
hallucinosis which was currently well-controlled.  The 
examiner indicated that a series of head injuries could have 
cumulative, cognitive and emotional sequalae that were 
greater than that caused by any one of the injuries alone.  
In this regard, he noted that the veteran's injury in the 
military could be contributing to his current presentation 
even though there were no symptoms noted immediately after 
the event.  The examiner went on to comment that there was no 
way of determining the degree to which this was the case, so 
that the actual severity of symptoms related to that original 
head injury remained indeterminate.  

On VA examination of May 2001, the veteran reported that he 
sustained a head injury in service in early 1966 when he was 
assaulted.  He reported that he was unconscious for six 
hours.  He was not found to have either pre-traumatic amnesia 
or post-traumatic amnesia.  He reported that following the 
injury he developed headaches that lasted up to six hours, 
occurred three to four times per week, and were associated 
with nausea, vomiting and photophobia with some light 
headedness, but no loss of consciousness.  The veteran's 
history of a second head injury in the mid 1990's and a 
history of seizures with the last one being three months 
prior to the examination were also noted.  The diagnoses were 
convulsive disorder, unrelated to service head injury, but 
related to a head injury, some five years ago; and closed 
head injury in service with subsequent cephalgia, migraine in 
type and no neurologic disability relative to that injury.  

On VA examination in September 2004, it was noted that the 
veteran sustained a head injury during service in 1965 and 
another one post-service in 1996.  The examiner indicated 
that the examination was based on an extensive chart review, 
a 11/2-hour interview, and a neuropsychological screening test.  
The diagnoses included mild dementia, secondary to closed 
head injury and seizure disorder; major recurrent depression, 
secondary to closed head injury and lifestyle change; alcohol 
dependence in sustained remission; and personality disorder 
not otherwise specified with avoidant and dependent traits.  
The examiner indicated that it was not possible to link his 
current depression with the in-service head injury without 
invoking judgments based on mere conjecture.  It was noted 
that the veteran stated in a prior interview that he was well 
and free of psychiatric symptoms until after the most recent 
fall and closed head injury.  The examiner stated that to 
argue that the sequalae of that injury were more serious 
because of a minor injury 30 years earlier would be mere 
speculation.  

III.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

IV.  Analysis

The veteran contends that his depression is etiologically 
related to a closed head injury in service or the residuals 
thereof.  

Having carefully reviewed the evidence of record pertaining 
to this claim, the Board concludes that service connection 
for depression is not warranted.  In this regard, the Board 
notes that there is no medical evidence of  depressive in 
service or until the 1990's, after the post-service head 
trauma.  The February 2001 psychiatric consultant noted that 
the service head trauma could have contributed to the 
veteran's current presentation, but this consultant did not 
provide an opinion concerning the likelihood that some of the 
veteran's current symptoms were related to service trauma, 
nor was he able to determine to what degree the current 
symptoms were related to service trauma.  Moreover, there is 
no indication that the psychiatrist reviewed the veteran's 
service medical records before rendering his opinion.  
Therefore, the Board has found this medical opinion to be of 
limited probative value.

The September 2004 examiner opined following examination of 
the veteran and a review of his pertinent medical history, as 
recorded in the service medical records and the post-service 
medical evidence of record, concluded that it was not 
possible to link the veteran's current depression to the in-
service head injury without invoking judgments based on mere 
conjecture.  In his opinion, any argument that the sequelae 
of the post-service injury are more severe because of the 
minor service injury 30 years earlier would be based on mere 
speculation.  

The Board has found the September 2004 medical opinion to be 
the most probative evidence of record because it is based on 
an examination of the veteran and a review of the veteran's 
pertinent medical history, and the opinion is properly 
supported.

The Board has also considered the veteran's statements.  
While the veteran believes that his depression is related to 
the service head injury or the residuals thereof, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for depression is denied.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


